Me. Chief Justice QuiñoNes
delivered the opinion of the court.
This is an appeal taken by Mrs. Eliza B. K. Dooley from a decision of the Registrar of Property of San Juan, denying the admission to record of a deed of purchase and sale of certain land.
By public deed executed in this city before Jacinto Texi-dor y Alcala del Olmo, an attorney and notary of the same, on July 16 of last year, Fred E. Burnett sold to Mrs. Eliza B. K. Dooley, accompanied by and with the assent of her husband, Henry W. Dooley, a lot situated in the district of Ma-chuchal, in the barrio of Santurce, having the area and the metes and bounds described in said deed, for the price and sum of $1,000, the receipt of which was acknowledged by the vendor and Mr. Dooley, who was present and stated that he accepted and ratified the deed in every respect in order that it might be recorded in the registry of property in the name of Mrs. Dooley, as her separate and exclusive property. Upon the presentation of this deed for record in the registry of property of this capital, such record was denied by the registrar on the grounds set forth in the decision placed at the end thereof, which reads as follows:
“The record of the foregoing document is denied, because, according to sections 1316 and 1322 of the Civil Code, all property acquired during the marriage for a valuable consideration belongs to the conjugal partnership until it is proven that it belongs exclusively to the husband or the wife; because said document does not show, nor is it even alleged, that the sum invested in the purchase is derived from *204the private patrimony of Mrs. Dooley, nor is any reason given for making the record in fayor of said Mrs. Dooley as her exclusive property only, the consent of the husband to its being made in this form being given, and it may constitute the gift prohibited by section 1301 of said Code; and the proper cautionary notice, effective for the legal term, has been entered at folio 41, reverse side, of volume 50 of this city, estate No. 2126, record letter A. — San Juan, Porto Rico, November 27, 1906.”
In due time Attorney Jacinto Texidor took an appeal from this decision on behalf of Mrs. Eliza B. K. Dooley, accompanied by her husband, Henry W. Dooley, for the reversal of said decision, and an order to the registrar to record the deed, with the costs.
The mere conjecture of the registrar without any justification whatsoever that in view of the terms of the deed in question, it may involve a gift between husband and wife, prohibited by section 1301 of the Civil Code in force, cannot serve to invalidate a contract or purchase and sale which appears to be perfect and to have all the requisites necessary to make it valid.
Although, according to section 1322 of the said Code, “all the property of the marriage shall be considered as partnership property until it is proven that it belongs exclusively to the husband or wife,” this is a presumption juris tantum, subject to the result of evidence to the contrary; and, consequently, as Mrs. Dooley may show at anytime that the lot is her exclusive property, there .is no reason why it should not be recorded in her name, inasmuch as the question of the ownership of the lot is not prejudged thereby, and the rights of the parties are reserved to them and they may assert them at any time as they may see fit.
Under the circumstances, as the deed does not contain any incurable defect preventing .its admission to record in the registry of property, the registrar should record it.
In view of the provisions of the said section of the Civil Code in force, and of articles 65 of the Mortgage Law and 110 *205of tbe Regulations for its execution, tlie decision of the registrar of property of this capital, placed at the end of the deed in question, is reversed, and it is ordered that the registrar record it, and that it be returned to him, together with a certified copy of this decision for compliance therewith, and for other purposes.

Reversed.

Justices Hernández, Figureras, MacLeary and Wolf concurred.